Citation Nr: 1105547	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-18 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran 
for VA death pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1949 to June 
1951.  He died on December [redacted], 2006.  The appellant is the 
Veteran's former spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the RO in 
Cleveland, Ohio, which denied the appellant recognition as the 
surviving spouse of the Veteran for VA death pension purposes.  


FINDINGS OF FACT

1.  The appellant divorced the Veteran in October 2004.

2.  The appellant did not attempt to remarry the Veteran after 
their October 2004 divorce and prior to his death in December 
2006.  


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
Veteran's surviving spouse for VA benefit purposes have not been 
met.  38 U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The VCAA is not applicable when there is extensive factual 
development which indicates there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).  As will be discussed, the uncontested facts are 
dispositive of the appellant's claim.  As such, there is no 
amount of notice or assistance that could change the outcome of 
this case.  Any error as to the duties to notify or assist is 
harmless.  

II. Recognition as Surviving Spouse

The appellant contends that she should be recognized as the 
surviving spouse of the Veteran because she was married to the 
Veteran for forty nine years, divorced him in 2004 due to his 
abuse of her, and then provided care for him until his death.  
For the reasons that follow, the Board finds that the appellant 
was divorced and not married to the Veteran at the time of his 
death and that the appellant did not attempt to remarry the 
Veteran in between their divorce and his subsequent demise.  
Recognition as a surviving spouse for VA death pension purposes 
is, therefore, not warranted.  

The appellant has provided a copy of a December 1955 marriage 
license reflecting her marriage to the Veteran.  The appellant's 
claim and subsequent statements indicate that she divorced the 
Veteran in October 2004.  While no copy of the divorce decree is 
of record, the appellant admits against her interest to this 
fact.  Thus, the Board finds that the appellant divorced the 
Veteran in October 2004.  The Veteran died in December 2006.  The 
appellant claims entitlement to VA benefits on the Veteran's 
account.

Except as provided in §3.52, "surviving spouse" means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of §3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death and: (1) Who lived with the 
veteran continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse; and (2) Except as provided in §3.55, has not 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b) (2010).  

The appellant argues that she separated from and divorced the 
Veteran due to his abusive treatment of her.  She contends that 
she continued to provide care for him until his death and that 
she paid his funeral expenses.  

The regulation requires that the claimant be in fact the spouse 
of the Veteran at the time of the Veteran's death.  If the 
appellant had separated from the Veteran, but not divorced him, 
her argument would prevail.  Under the initial portion of the 
regulation, the appellant must have been actually married to the 
Veteran under the law of the place where the parties resided at 
the time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 
3.50 (2010).  

The appellant asserts repeatedly that she divorced the Veteran 
two years before he died.  Had the appellant divorced the 
Veteran, then remarried or attempted remarriage to him prior to 
his death, she could have reestablished herself as the surviving 
spouse.  38 C.F.R. § 3.55 (2010).  The Board notes that the 
appellant lists several children having been born to their 
marriage.  However, there is no indication that she attempted to 
remarry the Veteran.  Thus, there is no subsequent marriage to 
reestablish entitlement or which could be deemed valid under 
38 C.F.R. § 3.52 (2010).  

Accordingly, and based on this evidentiary posture, the Board 
finds that the appellant divorced the Veteran and did not attempt 
to remarry him.  Regardless for the reason for the divorce, the 
appellant cannot qualify as the surviving spouse of the Veteran.  
See id.  

The Board notes that the appellant is under a misconception 
regarding the pertinent regulation.  In situations where the 
parties are separated, such separation shall not be held against 
a survivor when the separation was due to the Veteran's actions 
alone.  In a September 2008 statement, the appellant listed the 
requirements of the regulation and presented arguments related to 
the listed criteria.  Unfortunately, she listed them incorrectly.  
When she stated that a claimant who was validly married for more 
than one year and "was not at fault for separation/divorce" 
should be eligible, she added the word "divorce."  This word 
does not appear in the regulation and the requirements of a valid 
marriage exclude the possibility of reading divorce into the 
separation clause.  The question of cohabitation is relevant only 
where the parties are married or have attempted marriage in 
ignorance of a legal impediment.  See 38 C.F.R. § 3.50.  The 
reason for the divorce is thus not relevant to the outcome of 
this case.

Based on the uncontested facts, the Board finds that the 
appellant is not the surviving spouse of the Veteran.  Thus, 
entitlement to recognition as the Veteran's surviving spouse for 
VA death pension purposes is not warranted.  The Board is 
sympathetic to the appellant's claim.  Unfortunately, the law is 
clear, and the facts presented by the appellant do not allow for 
a different outcome.  The facts of the record are uncontested.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the appellant's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to recognition as the surviving spouse of the Veteran 
for VA death pension purposes is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


